DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
November 4, 2019
November 20, 2019
The information disclosure statement filed on November 20, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
object sensor device in claims 1, and19-20.
viewing sensor device in claims 1, and 19-20.
control device in claim 19.
data processing apparatus in claim 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation " the direction and position characteristic value" in Line 11  There is insufficient antecedent basis for this limitation in the claim.  To overcome the rejection, it is suggested that Applicant rephrase lines 11 of claim 1, without introducing any new matter, to more clearly articulate the intended scope of the phrase. For purposes of compact prosecution for examination, the recitation “the direction and position characteristic value” will be interpreted as “the direction characteristic value and position characteristic value” by the examiner.
Claim 19 recites the limitation " the direction and position characteristic value" in Line 16  There is insufficient antecedent basis for this limitation in the claim.  To overcome the rejection, it is suggested that Applicant rephrase lines 11 of claim 1, without introducing any new matter, to more clearly articulate the intended scope of the phrase. For purposes of compact prosecution for examination, the recitation “the direction and position characteristic value” will be interpreted as “the direction characteristic value and position characteristic value” by the examiner.
Claim 20 recites the limitation "the direction and position characteristic value" in Line 12  There is insufficient antecedent basis for this limitation in the claim.  To overcome the rejection, it is suggested that Applicant rephrase lines 11 of claim 1, without introducing any new matter, to more clearly articulate the intended scope of the phrase. For purposes of compact prosecution for examination, the recitation “the direction and position characteristic value” will be interpreted as “the direction characteristic value and position characteristic value” by the examiner.
Claim 7 recites “a third region characteristic value that is representative of a field of view that is not perceivable by the driver; and determining the attention characteristic value depending on the third region characteristic value.” It is unclear what is meant by this limitation.  Specifically, it is unclear how something outside of a driver’s ability to perceive could contribute to an attention characteristic of the same driver.  This renders the claim vague and indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claimed invention.  
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:
providing a connection to determination of an attention characteristic value of a driver to something that is not perceivable by the driver;
providing claim limitations with a complete meaning and/or tangible result.
Claim 15 recites “a third region characteristic value that is representative of a field of view that is not perceivable by the driver; and determining the attention characteristic value depending on the third region characteristic value.” It is unclear what is meant by this limitation.  Specifically, it is unclear how something outside of a driver’s ability to perceive could contribute to an attention characteristic of the same driver.  This renders the claim vague and indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claimed invention.  
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:
providing a connection to determination of an attention characteristic value of a driver to something that is not perceivable by the driver;
providing claim limitations with a complete meaning and/or tangible result.
Claim 16 recites “a third region characteristic value that is representative of a field of view that is not perceivable by the driver; and determining the attention characteristic value depending on the third region characteristic value.” It is unclear what is meant by this limitation.  Specifically, it is unclear how something outside of a driver’s ability to perceive could contribute to an attention characteristic of the same driver.  This renders the claim vague and indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claimed invention.  
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:

providing claim limitations with a complete meaning and/or tangible result.
Claims 2-18 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  is/are rejected under 35 U.S.C. 102  as being  by Kisacanin et al. (US 2004/0239509), hereinafter Kisacanin et al.
Regarding Claim , 
 disclose:
A method for operating an assistance system for a vehicle, including an object sensor device and a viewing sensor device, the method comprising: 
determining, by the object sensor device (), an object characteristic value that is representative of coordinates of an object in a vicinity of the vehicle (¶¶); 
determining, by the viewing sensor device, a direction characteristic value that is representative of a viewing direction of a driver of the vehicle and a position characteristic value that is representative of a head position of the driver () (¶¶); 
determining, depending on the position characteristic value and the object characteristic value, a projection characteristic value that is representative of a vector that connects the head position to the object () (¶¶); 
determining, depending on the direction and position characteristic value, a first region characteristic value that is representative of an estimated primary field of view of the driver () (¶¶); 
determining, depending on the first region characteristic value and the projection characteristic value, an attention characteristic value that is representative of a probability that the object is located at least partially in the field of view of the driver (¶¶); and 
activating a warning function of the vehicle depending on the attention characteristic value (¶¶).
Regarding Claim , 
 disclose:
determining, depending on the direction characteristic value and the projection characteristic value, an angle characteristic value that is representative of a smallest angle () between the viewing direction and the vector that connects the head position to the object; and determining, the attention characteristic value depending on the angle characteristic value (¶¶).
Regarding Claim , 
 disclose:
in which the direction characteristic value is representative of a head pose of the driver ().
Regarding Claim , 
 disclose:
further comprising: determining, depending on the direction and position characteristic value, a second region characteristic value that is representative of an estimated peripheral field of view of the driver; and determining the attention characteristic value depending on the second region characteristic value (¶¶).
Regarding Claim , 
 disclose:
in which the direction characteristic value is representative of a head pose of the driver (¶¶).
Regarding Claim , 
 disclose:
An assistance system for a vehicle, comprising: 
an object sensor device () configured to determine an object characteristic value that is representative of coordinates of an object in a vicinity of the vehicle (¶¶); 
a viewing sensor device configured to determine a direction characteristic value that is representative of a viewing direction of a driver of the vehicle and for ascertaining a position characteristic value that is representative of a head position of the driver () (¶¶), and 
a control device programmed to determine, by the object sensor device, an object characteristic value that is representative of coordinates of an object in a vicinity of the vehicle  (¶¶); 
determine, by the viewing sensor device, a direction characteristic value that is representative of a viewing direction of a driver of the vehicle and a position characteristic value that is representative of a head position of the driver () (¶¶); 
determine, depending on the position characteristic value and the object characteristic value, a projection characteristic value that is representative of a vector that connects the head position to the object () (¶¶); 
determine, depending on the direction and position characteristic value, a first region characteristic value that is representative of an estimated primary field of view of the driver () (¶¶);

activate a warning function of the vehicle depending on the attention characteristic value (¶¶).
Regarding Claim , 
 disclose:
A non-transitory computer-readable medium, including an executable program code, wherein the program code upon execution by a data processing apparatus performs a method comprising:
determining, by the object sensor device  (), an object characteristic value that is representative of coordinates of an object in a vicinity of the vehicle (¶¶); 
determining, by the viewing sensor device, a direction characteristic value that is representative of a viewing direction of a driver of the vehicle and a position characteristic value that is representative of a head position of the driver () (¶¶); 
determining, depending on the position characteristic value and the object characteristic value, a projection characteristic value that is representative of a vector that connects the head position to the object () (¶¶); 

determining, depending on the first region characteristic value and the projection characteristic value, an attention characteristic value that is representative of a probability that the object is located at least partially in the field of view of the driver (¶¶); and 
activating a warning function of the vehicle depending on the attention characteristic value (¶¶).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  are rejected under 35 U.S.C. 103 as being unpatentable over Kisacanin et al. as applied above.
Regarding Claim , 
 disclose:
the invention essentially as claimed as discussed above.  further disclose a representative of a region around the viewing direction having an awareness angle of about 2°  (¶¶)
However,  fail to explicitly disclose:
wherein the first region characteristic value is representative of a region around the viewing direction with a maximum horizontal deviation of 5° to 10°, inclusive.
It appears that the device of  would operate equally well with the claimed viewing direction with a maximum horizontal deviation of 5° to 10°, inclusive. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the primary field of view can be divided into a region B1′ with a maximum horizontal deviation of 5° to 10°, in which the driver can (just about still) decipher characters (See Instant PgPub: ¶¶).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the method Kisacanin et al to have a first region characteristic value is representative of a region around the viewing direction with a maximum horizontal deviation of 5° to 10°, inclusive because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kisacanin et al 
Regarding Claim , 
 disclose:
the invention essentially as claimed as discussed above.  further disclose a representative of a region around the viewing direction having an awareness angle of about 2°  (¶¶)
However,  fail to explicitly disclose:
wherein the second region characteristic value is representative of a region around the viewing direction with a maximum horizontal deviation of 90°, inclusive, and a maximum vertical deviation of 70°, inclusive.
It appears that the device of  would operate equally well with the claimed viewing direction with a maximum horizontal deviation of 90°, inclusive, and a maximum vertical deviation of 70°, inclusive.  Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose (See Instant PgPub: ¶¶).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the method Kisacanin et al to have a second region characteristic value is representative of a region around the viewing direction with a maximum horizontal deviation of 90°, inclusive, and a maximum vertical deviation of 70°, inclusive because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kisacanin et al 
Regarding Claim , 
 disclose:
the invention essentially as claimed as discussed above.  further disclose a representative of a region around the viewing direction having an awareness angle of about 2°  (¶¶)
However,  fail to explicitly disclose:
wherein the first region characteristic value is representative of a region around the viewing direction with a maximum horizontal deviation of 5° to 10°, inclusive.
It appears that the device of  would operate equally well with the claimed viewing direction with a maximum horizontal deviation of 5° to 10°, inclusive. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the primary field of view can be divided into a region B1′ with a maximum horizontal deviation of 5° to 10°, in which the driver can (just about still) decipher characters (See Instant PgPub: ¶¶).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the method Kisacanin et al to have a first region characteristic value is representative of a region around the viewing direction with a maximum horizontal deviation of 5° to 10°, inclusive because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kisacanin et al 
Regarding Claim , 
 disclose:
the invention essentially as claimed as discussed above.  further disclose a representative of a region around the viewing direction having an awareness angle of about 2°  (¶¶)
However,  fail to explicitly disclose:
wherein the first region characteristic value is representative of a region around the viewing direction with a maximum horizontal deviation of 5° to 10°, inclusive.
It appears that the device of  would operate equally well with the claimed viewing direction with a maximum horizontal deviation of 5° to 10°, inclusive. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the primary field of view can be divided into a region B1′ with a maximum horizontal deviation of 5° to 10°, in which the driver can (just about still) decipher characters (See Instant PgPub: ¶¶).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the method Kisacanin et al to have a first region characteristic value is representative of a region around the viewing direction with a maximum horizontal deviation of 5° to 10°, inclusive because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kisacanin et al.
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Examiner, Art Unit 3747